CONCURRING OPINION OF
PERRY, J.
As to the value of the 14,500 acres of cane land: in view of the agreement of the parties that the cash value of the tangible assets other than the growing crops and the cane land is $5,499,299.34 and that the cash value of lands other than cane lands is $595,500, and of our finding affirming the valuation placed by the tax appeal court upon the growing crops, to wit, $4,000,000, and in *718view further of the fact that the appeal in this case is from a total valuation of $14,000,000 and is not from any lower total valuation and of our conclusion that neither by a consideration of the profits of the past nor by a consideration of the sales of stock on the market can a total valuation in excess of $14,000,000 be reached or justified, it is apparent, as stated by the tax appeal court, that the 14,500 acres of cane lands must bear a valuation of $3,905,200.66 in order to make up the total of $14,000,000 unappealed from by the taxpayer or a valuation per acre of $269.32. Upon all of the evidence before this court I find, as did the tax appeal court, that this valuation is excessive and that therefore the Territory is not aggrieved in this respect. Under the circumstances it is not incumbent on the court, as it seems to me, to fix the precise value of the land at the assessment date under consideration.
The book values of the land, like book values of other classes of property, while technically admissible as evidence, are to my mind of very slight weight, owing to the circumstances surrounding their adoption by the corporation for purely bookkeeping purposes.
The “cash value” under the tax law means the value for purposes of sale, if the property is salable, and not either the value to the owner or the cost of reproduction. In re J. B. Castle, 15 Haw. 1. It is conceivable, however, that under some circumstances this statutory cash value may be the same in amount as the cost of production. The latter is admissible as evidence of the former.
In all other respects I concur in the reasoning of the majority, as I do also in the conclusion affirming the decision appealed from.